Citation Nr: 9927124	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for polycythemia rubra 
vera, claimed as secondary to exposure to Agent Orange.  

2. Entitlement to service connection for a vision disorder, 
claimed as secondary to exposure to Agent Orange.  

3. Entitlement to service connection for hypertension, 
claimed as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1996 rating 
decision, in which the RO denied the veteran's claims of 
service connection for polycythemia rubra vera (a blood 
disorder), a vision disorder, and hypertension, all claimed 
as secondary to Agent Orange exposure.  The veteran filed an 
NOD in November 1996, and the RO issued an SOC that same 
month.  In February 1997, the veteran filed a substantive 
appeal.  The Board notes, in addition, that the veteran had 
requested and been scheduled for a Travel Board hearing 
before a Member of the Board in April 1999, but he failed to 
report for that hearing.  

The Board further notes that, in a questionnaire regarding 
post-traumatic stress disorder (PTSD), received by the RO in 
February 1997, the veteran appears to have made informal 
claims of service connection for a seizure disorder and 
migraine headaches, as a result of Agent Orange exposure.  
Those claims are therefore referred to the RO for development 
as is deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3. The medical evidence reflects the veteran was first 
diagnosed with polycythemia rubra vera in July 1993, some 
25 years following his separation from active service.  

4. No medical opinion of record has related the veteran's 
polycythemia rubra vera to service on a direct basis or as 
secondary to herbicide exposure.  

5. The medical evidence of record does not reflect that the 
veteran currently suffers from a vision disorder or 
hypertension.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for polycythemia rubra vera, a vision disorder, or 
hypertension, claimed as secondary to Agent Orange exposure.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reveals no 
findings or diagnoses of a blood disorder, vision disorder, 
or hypertension.  A treatment record, dated in May 1967, 
notes the veteran as being prescribed corrective lenses for a 
loss of visual acuity.  During a separation medical 
examination in February 1968, the veteran's blood pressure 
was noted as 130/70 (systolic/diastolic), and his distant 
vision reported as 20/20 and near vision as "S-1", in both 
the right and left eye respectively.  

Thereafter, in July 1993, the veteran underwent a general 
medical examination for VA purposes, in association with a 
claim for non-service-connected pension benefits.  Upon 
clinical evaluation, the pupils of his eyes were equal, 
round, and reactive to light, and extraocular motion was 
intact.  The veteran's blood pressure was reported as 112/76.  
The examiner's diagnoses were history of seizure disorder, 
right lower limb/foot pain, poor dentition, and history of 
burns to the chest.  

In September 1996, the veteran filed claims of service 
connection for a blood disorder, a vision disorder, and 
hypertension, all claimed as secondary to exposure to Agent 
Orange.  

That same month, the RO received Dorn Veterans' Hospital 
treatment records, dated from January 1993 to September 1996.  
Those records noted the veteran's treatment for hemorrhoids, 
chronic dermatitis and pruritus, headaches, right leg 
numbness, degenerative disc disease of the cervical spine, 
and polycythemia rubra vera.  In particular, a treatment 
record dated in March 1994, noted that the veteran had been 
diagnosed with polycythemia rubra vera in July 1993.  Another 
treatment record, dated in July 1996, reported the veteran's 
blood pressure as 131/73.  

In an October 1996 rating decision, the RO denied the 
veteran's claims of service connection with respect to 
exposure to Agent Orange.  

In February 1997, the RO received a PTSD questionnaire from 
the veteran, in connection with a claim for that disability.  
However, the information in the questionnaire provided by 
veteran pertained to his claimed Agent Orange exposure.  In 
particular, the veteran reported that he had been sprayed 
every day with Agent Orange while he was stationed at Cam 
Ranh Bay, and that this had caused his body to itch terribly.  
He noted that he suffered from a rash, and that the rash 
manifested itself every summer.  In addition, he reported 
that he had been sprayed in his eyes with Agent Orange, and 
that this had almost blinded him.  He was subsequently 
prescribed glasses while in service, but noted that currently 
he still could not see very well.  Furthermore, the veteran 
reported that he had suffered from high blood pressure, 
seizures, and migraine headaches since returning from 
Vietnam.  

That same month, February 1997, the RO received a VA Form 9 
(Appeal to the Board of Veterans' Appeals) from the veteran.  
The veteran reiterated previously made contentions regarding 
his exposure to Agent Orange, and the irritation it caused 
his skin, and noted that his mother had taken him to a number 
of doctors following his return from Vietnam but none could 
identify his skin problem.  The veteran also reported that 
his children suffered from the same skin disease.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for 
hypertension, although not otherwise established as incurred 
in service, if the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).

As to the specific contention that the veteran developed a 
blood disorder, vision disorder, and hypertension as a result 
of Agent Orange exposure, the Board observes that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the United 
States Army during the Vietnam era, and was noted on his DD-
214 to have received, among other awards and decorations, the 
Vietnam Campaign Medal with device 1960, and the Vietnam 
Service Medal with bronze service star.  The veteran has 
contended that he suffers from polycythemia rubra vera, from 
a vision disorder, and from hypertension as a result of Agent 
Orange exposure.

In reviewing the record, we are aware that polycythemia rubra 
vera, a vision disorder, and hypertension are not among the 
conditions for which service connection may be presumed under 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
the veteran is not entitled to any presumption that these 
disorders are etiologically related to exposure to herbicide 
agents used in Vietnam.  See McCartt v. West, 12 Vet.App. 
164, 168 (1999), wherein the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."

As previously indicated, however, the veteran could also 
prevail on his claims were he to submit competent evidence 
which traces causation of his disability to Agent Orange or 
other herbicide exposure in service.  The veteran has 
contended that he served in areas of Vietnam that were 
sprayed with Agent Orange, in particular Cam Ranh Bay, and 
that he was heavily exposed to the chemical defoliant.  

In reviewing the evidence of record, we note that the veteran 
was first diagnosed with polycythemia rubra vera in July 
1993, some 25 years following his separation from active 
service.  Polycythemia rubra vera is defined as a 
myeloproliferative disorder involving all bone marrow 
elements, and characterized by an increase in red blood cell 
mass and hemoglobin concentration.  Taber's Cyclopedic 
Medical Dictionary, 1340 (15th ed. 1985).  In view of this 
lengthy gap between service and diagnosis, the law requires 
that the veteran submit a medical opinion relating the 
disease to his active service (either due to herbicide 
exposure or otherwise), and he has not done so.  

Furthermore, the medical evidence of record does not reflect 
that the veteran suffers from a vision disorder or 
hypertension.  As noted above, the veteran was fitted for 
glasses in service, and at separation there was no finding of 
visual abnormality, with or without corrective lenses.  The 
veteran's blood pressure at that time was noted as 130/70.  
On VA examination in July 1993, no vision disorder was 
reported, and the veteran's blood pressure was noted as 
112/76.  Medical treatment records received from Dorn 
Veterans' Hospital in support of the veteran's claims do not 
note any findings or a diagnosis of a vision disorder or 
hypertension.  While the veteran's blood pressure was noted 
on four different occasions as having a systolic pressure of 
140 or greater, the most recent reading in July 1996 was 
131/76. 

The Board therefore concludes that the veteran has not met 
the initial burden of presenting evidence of well-grounded 
claims for service connection for polycythemia rubra vera, a 
vision disorder, and/or hypertension, claimed as secondary to 
Agent Orange exposure, under the applicable law as 
interpreted in the Caluza precedent, above.  In addition, the 
veteran has failed to establish through medical evidence that 
his hypertension manifested itself to a compensable degree 
within one year of his separation from service.  Therefore, 
service connection may not be granted for polycythemia rubra 
vera, a vision disorder, or hypertension under a direct 
basis, or, with respect to hypertension, under the one-year 
presumption exception.  

While the Board does not doubt the sincerity of the veteran's 
contentions in regard to his claims of service connection, 
our decision must be based upon competent medical testimony 
or documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's polycythemia rubra vera is service-related, or that 
he suffers from a vision disorder or hypertension.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for service connection for polycythemia rubra vera, a 
vision disorder, or hypertension, claimed as secondary to 
Agent Orange exposure, regardless of the fact that these 
claimed disabilities are not currently shown to be service 
connected.  Such evidence would need to show, through 
competent medical evidence, that a current disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  See 
Morton v. West, ___Vet.App. ___, No. 96-1517, slip op. at 5 
(July 14, 1999); Boeck v. Brown, 6 Vet.App. 14 (1993); 
Grivois v. Brown, 5 Vet.App. 136 (1994).  Accordingly, as a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
claims of service connection for polycythemia rubra vera, a 
vision disorder, and hypertension, claimed as secondary to 
Agent Orange exposure, must be denied.  See Epps v. Gober, 
supra.

The Board further notes that, in its November 1996 SOC, the 
RO appropriately discussed the criteria for presumptive 
diseases associated with exposure to certain herbicide 
agents, although it did not cite the accompanying regulation, 
38 C.F.R. § 3.309(e).  We are cognizant that whether BVA must 
remand an appeal to the AOJ (agency of original jurisdiction) 
to cure a deficiency in the statement of the case relating to 
the summary of evidence, citation of statutes and 
regulations, or the summary of the reasons for the AOJ's 
decision will depend upon the circumstances of the individual 
case."  See VAOPGCPREC 16-92 (July 24, 1992).  

With respect to the veteran's appeal, the Board finds that 
proceeding to a decision without remanding to the RO does not 
unduly prejudice the veteran.  In reaching this conclusion, 
we note that the veteran has not submitted any competent 
evidence that his polycythemia rubra vera was incurred during 
service on a direct basis or secondary to Agent Orange 
exposure.  In addition, there is no evidence that the veteran 
currently suffers from a vision disorder or hypertension.

Therefore, after careful review of the record, the Board can 
find no reason why a remand of the veteran's appeal, so the 
RO could reissue an additional SOC with the appropriate 
regulation citation, would be judicially expedient or 
otherwise result in a different finding than that reached 
previously by the RO.  Such action would only unnecessarily 
impose additional burdens on the RO, with no benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).


ORDER

1. Entitlement to service connection for polycythemia rubra 
vera is denied.  

2. Entitlement to service connection for a vision disorder is 
denied.  

3. Entitlement to service connection for hypertension is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

